Stiness, J.
Two complaints have been certified to us from the District Court of the first judicial district, charging Catherine Duggan with sales of intoxicating liquor. The complaints are brought under Pub. Laws It. I. cap. 596, § 8, of May 27, 1886. The defendant moved to quash the complaints in the District Court, upon the ground that the act is. in conflict with the Constitution of the State and of the United States, whereupon they are certified to this court. The defendant specifically sets forth that sections 8 and 15 are uncon*408stitutional. She does not say what particular clause of either Constitution is violated by the law, but it is urged in argument that it is in conflict with the declarations in our Constitution that “ All laws should be made for the good of the whole,” and “ that no person should be deprived of life, liberty, or property, unless by the judgment of his peers or the law of the land.”
It is contended that section 5, by prescribing for pharmacists violating sections 8 and 4 a penalty different from that contained in section 8, is legislation in favor of a class, which, in consequence, makes the penalty of section 8 unequal as to others and contrary to the “ law of the land,” as that phrase is understood in judicial construction. In other words, it is claimed that there is in the act an attempt at class legislation which vitiates the entire law. Several cases are cited to show that laws which undertake to give special privileges, contrary to the “ law of the land,” are unconstitutional. It is to be remarked, however, that the cases cited are mainly those where acts have been passed to apply to individual cases, contrary to a general law, e. g. granting an appeal in special case, Lewis et al. v. Webb, 3 Me. 326; granting a review in a particular suit, Durham v. Lewiston, 4 Me. 140; dismissing Indian reservation cases when prosecuted for use of another, Wally’s Heirs v. Kennedy, 2 Yerg. Tenn. 554; creating special court for special cases without appeal and trial by jury, State Bank v. Cooper, 2 Yerg. 599; allowing prosecution of claim of deceased person without letters of administration, Officer v. Young, 5 Yerg. 320; directing sale of property against the will and consent of party in interest, Ervine’s Appeal, 16 Pa. St. 256; suspending statute of limitations in special case, Holden v. James, 11 Mass. 396. In Ho Ah Kow v. Nunan, 5 Sawyer, 522, specially relied on by the defendants, the point decided was that the board of supervision of San Francisco had no authority over the sanitary condition of the county jail; hence an ordinance requiring a prisoner’s hair to be cut, whether as an additional penalty or a sanitary regulation, was an excess of authority. In Budd v. The State, 3 Humph. 483, the indictment was held to be insufficient, the court adding that, if the offence had been properly charged, an act making it a felony for an officer or servant of a particular bank to embezzle its funds, and which did not apply to the officers *409and servants of all banking corporations, would be unconstitutional. The case of State ex relat. Stoutmeyer v. Duffy, 7 Nev. 342, involved an act excluding negroes from public schools, which was, to that extent, held to be in conflict with the fourteenth amendment of the Constitution of the. United States.- In the remaining cases cited, the acts considered were held not to be unconstitutional. Very instructive remarks are found in many of the opinions, but we fail to find among them a case similar to or decisive of the question before us; and we do not know of any case which decides that, in a penal statute, there may not be special regulations for particular trades. Nor is it necessary, in our view of the case, that we should pass upon this point.
The defendant’s contention rests solely upon the ground that the penalty upon pharmacists is distinct and exclusive, and that they are thereby exempted from the provisions of section 8. If they are not thus exempted, there is no discrimination against the defendant, and the question of the constitutionality of section 5 does - not arise until a case is brought under it. The underlying and controlling question then is, whether the penalty in section 5 is distinct and exclusive or whether it is cumulative. If it is cumulative, it may be void as to those upon whom it bears unequally, without affecting section 8, which is general and equal. The two sections are not so interwoven that they cannot be separated. If section 5 be cumulative, we do not need to say what its effect upon the law would be if it were otherwise. It is an elementary proposition that courts only determine by construction the scope and intent of a law when the law itself is ambiguous or doubtful. If a law is plain, and within the legislative power, it declares itself and nothing is left for interpretation. It is as binding upon the court as upon every citizen. To allow a court, in such a case, to say that the law must mean something different from the common import of its language, because the court may think that its penalties are unwise or harsh, would make the judicial superior to the legislative branch of the government, and practically invest it with the law-making power. The remedy for a harsh law is not in interpretation, but in amendment or repeal. It is also an elementary rule that in the interpretation of statutes a court must look to the language of the law. If this be plain, it *410must be followed, and in doing this the court does not assume that the legislature meant to enact incongruous and repugnant provisions.
The language of section '8 is so general and direct that we can neither disregard it nor say that it is so ambiguous as to need interpretation. It is : “ If any person shall sell,” etc., “ in violation of any of the provisions of this act.” This is broad enough to include, and by its terms does include, pharmacists and everybody else who shall violate the act in any way. Jt contains no exception. If we were to say that it does not include pharmacists we should import an exception into the section contrary to its terms. We should turn aside from its broad terms to follow a conjecture or assumption that the legislature must have intended an exception, from the fact that another punishment is provided for pharmacists who violate the act. The legislature expresses its meaning by the words of the law, and when it says, “If any person shall sell in violation of any of the provisions of this act,” we cannot suppose it intended to exclude pharmacists. It is not claimed that this language, in itself, transcends any recognized limit of legislative power, so as to call for the interpolation of words which it must be presumed were meant to be included, but which were omitted. The defendant contends, however, that we must assume that pharmacists are excepted from the section because they are excepted from section 7, which provides a penalty for sales to minors. But this is not so. Section 7 does not except pharmacists, but only sales made “ as provided in section 4.” A pharmacist who should sell to a minor otherwise than “as provided in section 4,” would be liable to the penalty of section 7. The exception applies to the manner of the sale, and not to the person who may make it. Under section 4 pharmacists may sell to minors, for medicinal purposes, upon a physician’s prescription and a written reque'st from a parent or guardian. Hence the section forbidding all sales to minors must necessarily except a sale in the manner permitted. There is no discrimination or class legislation in this, nor any exemption from the penalty to any person who violates the provisions. Considering section 8 as including every person who violates the law, it follows that an additional provision prescribing a special penalty for transgressing certain *411limits of authority must be regarded as imposing a cumulative penalty. If it be urged that such a cumulative penalty is unreasonable and severe, we can only say that this is a matter which rests in the discretion of the legislature. It may have been thought that the authority given to pharmacists gave them also such peculiar opportunities to evade and violate the law as to require additional safeguards. Our conclusion is that section 8 is not in conflict with the Constitution of this State or with that of the United States. We may here remark that the Massachusetts statute of 1855, cap. 215, contained a special penalty for druggists, and the Maine statute, Rev. Stat. 1871, cap. 27, a special penalty for agents, violating the law, as well as a general section like our own. In the numerous cases in which the constitutionality of those acts was brought in question, and in which they were declared to be valid, we find no suggestion that the special provision invalidated the statute. The silence of the cases on this point is significant that neither bench nor bar considered the laws objectionable on that account. See Commonwealth v. Clapp, 5 Gray, 97, 100; Commonwealth v. Hitchings, 5 Gray, 482, 486.
Section 15 prescribes forms of complaint which may be used in prosecutions under the act. The defendant claims that the forms as there given do not sufficiently declare “ the nature and cause of the accusation.” Whatever force there might be in the objection to complaints alleging only what is set forth in section 15, the objection has no application to these complaints. These do not simply follow the permitted form. The sales are here charged as sales of liquor “ to be used as a beverage.” This describes the one offence prohibited by the act in the first section. No authority is anywhere given in the act to sell liquors for such a purpose, and hence there is no exception to the prohibition. Nor could there be; for if the act contained any such exception, it would thereby be in conflict with the fifth amendment to the Constitution. The authority which is given to sell for other purposes, in section 3, gives no authority to sell for use as a beverage. Authority to sell for other purposes, therefore, need not be negatived in the complaints. Negative averments are not required unless an exception is made to the enacting clause. State v. Rush, 13 R. I. 197; State v. O'Donnell, 10 R. I. 472.
Edwin Metcalf,, Attorney General, for plaintiff.
Charles Acton Ives, for defendant.
Inasmuch as the complaints specifically, accurately, and fully describe the offence prohibited by the enacting clause of the act, and are not in the form set forth in section 15, we are not called upon to decide and need not discuss the constitutionality of the section with reference to a complaint framed according to its terms. As to these cases, therefore, we decide that chapter 596 of the Public Laws is not in conflict with the Constitution of this State nor with that of the United States. The cases must be remanded to the District Court for sentence. Order accordingly.